Appeal from a judgment of the County Court of Chemung County (Castellino, j.), rendered April 14, 1995, which sentenced defendant upon his adjudication as a youthful offender.
Defendant, then 16 years old, pleaded guilty to the crime of burglary in the second degree in full satisfaction of a four-count indictment charging him with various crimes in connection with a number of burglaries committed in the City of Elmira, Chemung County. County Court adjudicated defendant a youthful offender and sentenced him to a prison term of 1 to 3 years, a sentence which he now contends was harsh and excessive. We disagree. There is nothing in the record to suggest that County Court failed to consider all of the relevant factors presented to it in imposing sentence. Contrary to defendant’s contention, his lack of criminal history was considered by County Court as evidenced by the court’s deci*765sion to grant him youthful offender status (see, People v John W., 224 AD2d 856, lv denied 88 NY2d 967). In view of the foregoing and the fact that defendant was sentenced to a prison term which was not the harshest possible, we conclude that the sentence was appropriate and will not disturb it (see, People v Jeffrey L., 207 AD2d 938; People v James E., 206 AD2d 570).
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur.
Ordered that the judgment is affirmed.